Citation Nr: 0409448	
Decision Date: 04/12/04    Archive Date: 04/16/04

DOCKET NO.  02-00 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a chest disability.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from October 1970 to May 
1971.       

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in September 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which denied 
entitlement to service connection for chest pains.  

In May 2002, the veteran testified before the undersigned 
Veterans Law Judge at a videoconference hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.


FINDING OF FACT

The veteran's chest disability to include hypertension and 
chest pains first manifested several years after service and 
are not related to service.  


CONCLUSION OF LAW

A chest disability to include hypertension and chest pains 
was not incurred in or aggravated by active service, and may 
not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).



REASONS AND BASES FOR FINDING AND CONCLUSION

Initial Matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002) 
redefined VA's duty to assist a claimant in the development 
of a claim.  VA regulations that implement the VCAA are 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2003).  

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence the claimant is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is a competent 
evidence that a claimant has a current disability, or 
persistent or recurrent symptoms of a disability; there are 
indications that the disability may be associated with active 
service; and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  

In a letter dated in June 2001, VA notified the veteran of 
the evidence needed to substantiate the claim and offered to 
assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what evidence VA would try to obtain and notified the veteran 
of the evidence that the RO had obtained and considered.  
Thus VA complied with the notice requirements of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a recent decision of the Court of Appeals for Veterans 
Claims (Court), the majority expressed the view that a 
claimant was entitled to VCAA notice prior to initial 
adjudication of the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  In the present case, VCAA notice 
was provided before the initial adjudication in this case.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim, and that the duty to 
assist requirements of the VCAA have been satisfied.  All 
available service medical records were obtained.  The veteran 
submitted pertinent private medical records in support of his 
claim.  The veteran asserts that he had sought treatment for 
chest pain soon after service but such records were destroyed 
and are unavailable.  There is no identified relevant 
evidence that has not been accounted for.   

The veteran was not afforded a VA examination.  However, the 
Board finds that such examination was not necessary since 
there was no competent evidence of a chest disability or 
symptoms in service and there is no competent evidence of an 
association between the claimed chest disability and service.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003). 

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if cardiovascular disease became manifest to a 
degree of 10 percent or more within one year from the date of 
the veteran's termination of such service, that condition 
would be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  Such a presumption would be rebuttable, however, 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Service connection may also be granted for a disability 
initially diagnosed after service when such is shown to be 
related to service.  38 C.F.R. § 3.303(d) (2003).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that he has a chest disability that was 
incurred in service.  At the videoconference hearing in May 
2002, the veteran stated that while serving on active duty, 
during training in January 1971, he marched into a house 
filled with tear gas and he was made to take off his mask.  
The veteran indicated that he was forced to stay in the house 
for three to four minutes, instead of 30 seconds.  He stated 
that he passed out and when he woke up, he was outside and 
there was an oxygen mask on him.  The veteran stated that for 
three days afterwards, he had blood in his sputum and he had 
a burning sensation  in his chest.  The veteran reported that 
his sergeant would not let him go to the infirmary for 
treatment.  The veteran stated that he sought treatment 
within a year from service separation at two clinics in North 
Carolina.  The veteran stated that he made an attempt to 
obtain these records, and was informed that the records were 
destroyed.  The veteran indicated that he has had chest 
soreness and pain since being exposed to the CS gas in 
service.   

Service medical records do not reflect a diagnosis of a chest 
disability.  The January 1970 induction examination notes 
that the veteran reported having occasional chest pain and 
palpations of the heart.  However, examination of the chest 
and lungs was normal.  A pre-existing cardiovascular, lung, 
or chest disability was not diagnosed or detected.  The 
service medical records show that the veteran did not seek 
treatment for cardiovascular, chest, or pulmonary symptoms.  
The May 1971 separation examination indicates that 
examination of the chest and lungs was normal.  The veteran 
reported that he did not have symptoms of chest pain, 
palpation or pounding of the heart.  Chest X-ray examination 
was normal.  Thus, the Board finds that the veteran did not 
have a pre-existing chest disability upon entry into service.  
The Board further finds that the evidence shows that a chest 
disability was not diagnosed in service and there is no 
evidence in the service medical records of cardiovascular or 
other chest symptoms or disability subsequent to January 
1971, when the veteran claim to have been exposed to tear 
gas.  

There is medical evidence of record shows that the veteran 
has sought medical treatment for chest pain since the mid 
1980's.  However, the medical evidence of record indicates 
that the etiology of the chest pain is unknown or the chest 
pain was attributed to gastrointestinal disorders or to a 
musculoskeletal etiology.   

Hospital records dated in November 1986 and December 1986 
show that the veteran was admitted for evaluation after 
presenting to the hospital with chief complaints of chest 
pain in the precordial region which radiated to the shoulders 
down the arm and was associated with diaphoresis and 
shortness of breath.  The discharge diagnosis was unstable 
angina, acute myocardial infarction ruled out and chronic 
gastritis.  EKG and stress test were normal.  

Records from D.U. Hospital dated in December 1986 indicate 
that the veteran underwent a cardiac catherization because he 
had complaints of chest pain.  It was noted that the date of 
onset was October 1986 and the veteran had typical angina 
present in the last six weeks.  The cardiac catherization was 
performed and the impression was no evidence of coronary 
artery disease, normal left ventricular contractibility, no 
evidence of mitral insufficiency, negative ergonovine test 
results, and normal gastrograffin swallow.  A December 1986 
stress test was normal.  A May 1998 chest x-ray was 
unremarkable aside form some very minimal basilar 
atelectasis.  Medical records dated in 1989 indicate that the 
veteran had complaints of chest pain and left arm pain.  

A May 1993 S.G. Hospital record indicates that the veteran 
had complaints of noncardiac chest pain and he underwent a 
esophagogastroduodenoscopy.  The postoperative diagnosis was 
noncardiac chest pain, etiology unknown, rule out spasm 
versus reflux disease.  

A March 1994 consultation report indicates that the veteran 
was evaluated for chest pain.  The veteran complained of pain 
in the upper mid-chest on and off, aching type, pressure-type 
sensation, which was not related to activities or to eating.  
The veteran reported that he felt somewhat sore in his chest.  
The veteran could walk two to three miles without any chest 
pain.  It was noted that the veteran had similar pain in 
1987.  The impression was chest pain, probably non-cardiac 
chest pain; history of gastroesophageal reflux disease; and 
diabetes mellitus.  The veteran was prescribed Prilosec and 
Darvocet for the aching in the chest.   

A February 1997 new patient assessment report indicates that 
the veteran reported having his chest hurting when he lies 
back; the veteran indicated that he was told he had reflux.  
The veteran indicated that he continued to have the pain.  He 
did not have chest pain on exertion.  Examination revealed 
chest pain across the upper chest.  The veteran underwent a 
stress test in April 1997.  The test was negative for 
myocardial ischemia.  Exercise threshold was fair.  

A February 1997 treatment record indicates that severe 
gastroesophageal reflux disease was diagnosed.  It was noted 
that the veteran had a variety of symptoms including 
occasional substernal chest pain.   

A May 1997 medical examination report indicates that the 
veteran's chief complaint was fullness in the chest.  It was 
noted that the veteran had a history of gastroesophageal 
reflux disease.  The veteran reported that he continued to 
have pressure, bubbling, and gurgling in his chest which left 
him feeling raw.  Medications for gastrointestinal disorders 
were prescribed. The physician noted that the veteran was 
advised of the dangers of hyperglycemia and that perhaps 
gastroparesis from diabetes was causing part of these 
problems.  

An August 1998 medical examination report indicates that the 
veteran had complaints of substernal chest pain.  It was 
noted that the veteran had been evaluated in 1989 and he was 
told that he had chronic reflux disease.  Examination of the 
heart and lungs revealed no significant abnormalities.  It 
was noted that the electrocardiogram (ECG) was normal.  The 
physician stated that he believed that the veteran's symptoms 
were consistent with gastroparesis and sometime, it may be 
difficult to treat.  The veteran was prescribed various 
medications.  A September 1998 treatment record notes that 
the veteran had a follow-up evaluation for the 
gastroesophageal reflux disease.  It was noted that he was 
doing well without complaints other than his usual continued 
chest pressure. Treatment records dated in December 1998 and 
January 1999 indicate that the veteran continued to have 
complaints of chest pain and heartburn.   

A medical evaluation dated in August 4, 1999 indicates that 
the veteran reported a history of chronic chest pain for the 
past ten years.  He described the pain as chronic chest 
pressure that he had every day.  It was noted that GI workup 
and cardiac workup has been negative to this point.  
Examination revealed some very mild reproducible muscle 
tenderness over the anterior chest.  The assessment was vague 
history of chest pain, diabetes, and slightly elevated blood 
pressure.  It was noted that EKG was normal.  A treatment 
record dated August 10, 1999 indicates that the veteran 
continued to have chronic chest discomfort.  The veteran 
indicated that he believed it may be related to dyspepsia.  
The physician noted that the veteran's description of the 
pain seemed quite different when he talked about it each 
time.  The assessment was vague history of chest pain may be 
related to dyspepsia.  A September 1999 treatment record 
indicates that the veteran continued to have vague chest 
pain.  It was noted that the veteran had considerable cardiac 
workup and GI workup in the past.     

The veteran was admitted in January 2000 for a colonoscopy.  
The records note that the veteran had atypical chest pain.  

Treatment records dated in January 2000 and March 2000 
reflect treatment for gastroesophageal reflux disease and 
atypical chest pain.    

A March 2000 cardiology consultation report indicates that 
the veteran was referred for evaluation of atypical chest 
pain and a chest pressure sensation on and off for the last 
few months.  It was noted that the veteran had hypertension.  
It was further noted that the veteran had been having these 
chest pains in the past since 1986 when he had a cardiac 
catherization which was reported as normal.  

A December 2000 medical examination report indicates that the 
veteran reported having diffuse chest wall discomfort.  The 
veteran reported that he had CS gas exposure in 1971 and he 
had shortness of breath and chest discomfort.  The veteran 
indicated that he believed that the chest pain was related to 
gas exposure and he was currently involved in a law suit.  
The assessment was chest wall pain most likely 
musculoskeletal.  Vioxx was prescribed.     

Hospital records from S.G. Hospital dated in January 2001 
indicate that the veteran was admitted with complaints of 
chest pain.   

Hospital records dated in March 2001 from S. G. Hospital also 
indicate that the veteran was admitted with the chief 
complaint of continued chest pain off and on for the last few 
days.  Cardiac catherization was negative.  Echocardiogram 
did not reveal any significant vavullar disease.  Mild left 
ventricular hypertrophy was noted.  Chest X-ray examination 
revealed no acute abnormality.  There was evidence of chronic 
scarring at the bases of the lungs.  The final diagnoses 
included noncardiac chest pain and hypertension.    

VA treatment records dated from 1999 to 2001 indicate that 
the veteran had complaints of chest pain.  The treatment 
records reflect diagnoses of diabetes mellitus type II, 
hypertension, hyperlipidemia, and gastroesophageal reflux 
disease.  

In an April 2001 statement, Dr. R.L. stated that the veteran 
had been her patient for 16 months.  Dr. R.L. stated that 
over that time, the veteran has had vague chest symptoms and 
he had a cardiac workup with a cardiac catherization in the 
last month which was within normal limits.  Dr. R.L. stated 
that the veteran has atypical chest pain and numerous other 
problems and no medical reasons has been found.  Dr. R.L. 
stated that the veteran believed his symptoms may be related 
to C.S. gas exposure.  Dr. R.L. stated that she was not 
familiar with any symptoms related to this and she told the 
veteran that she was unsure if this could be related to it 
but again, there has been no medical reasons for his chronic 
problems that can be found to date.   

In a May 2002 statement, Dr. J.R. stated that he began 
treating the veteran in May 2002.  Dr. J.R. noted that the 
veteran had symptoms of chest pain for several years and that 
a March 2001 cardiac catherization revealed no significant 
coronary disease, chest X-ray examination revealed chronic 
scarring, and a September 2001 pulmonary function test 
revealed mild restrictive pattern.  Dr. J.R. stated that the 
veteran had indicated that he felt that his airway disease 
was related to exposure to the CS gas.  Dr. J.R. indicated 
that he was not familiar with symptoms related to exposure to 
C.S. gas and to this date, a medical reason for his condition 
was not found.    
  
The medical evidence of record shows that the etiology or 
underlying pathology for the complaints of chest pain was 
unknown.  The medical evidence shows that at times, the chest 
pain was attributed to gastrointestinal disorders and to a 
musculoskeletal etiology.  The medical evidence further shows 
that the chest pains have not been attributed to any 
cardiovascular disease or to a chest disability.  Coronary 
artery disease and myocardial infarction has been ruled out.  
Cardiovascular workup has been negative with the exception of 
a diagnosis of hypertension.  

The veteran has not submitted competent evidence which 
relates the chest pain to the in-service exposure to C.S. 
gas.  The veteran submitted statements by Dr. J.R. and Dr. 
R.L.  However, both of these doctors indicated that they were 
not familiar with symptoms related to exposure to C.S. gas.  
They further stated that a medical reason for the veterans 
chest pain has not been found.  They did not attribute the 
chest pain to the in-service exposure to C.S. gas.   

The veteran's and his spouse's own implied assertions that 
the veteran's chest pain is related to the C.S. gas exposure 
in service are afforded no probative weight in the absence of 
evidence that the veteran and his spouse have the expertise 
to render opinions about medical matters.  Although the 
veteran is competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  The veteran has not submitted any medical evidence 
to support his contentions.       

In Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), the 
Federal Circuit indicated that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability.  
In the present case, the veteran has not submitted evidence 
of a connection between the chest pains and the exposure to 
C.S. gas in service.    

Review of the record shows that the symptoms of chest pain 
first manifested many years after service separation.  The 
medical evidence of record shows that the veteran sought 
treatment for chest pain in 1986, approximately 15 years 
after service separation.  The veteran asserts that he had 
sought treatment for chest pain soon after service but such 
records were destroyed and are unavailable.  The veteran's 
claim is not established under the provisions of 38 C.F.R. 
§ 3.303 (b), chronicity and continuity, because a chronic 
disease manifested by chest pain was not diagnosed or 
identified in service.  A disease identity was not 
established.  There is no evidence of the symptoms of chest 
pain in service.  The medical evidence of record shows that 
the veteran had reported to the medical care providers that 
his chest pain had begun in the mid 1980's.  

The Board further notes that a symptom of pain is not a 
disability.  Symptoms alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  See Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999), appeal dismissed in part, and vacated 
and remanded in part sub nom.  Sanchez-Benitez v. Principi, 
259 F.3d 1356 (Fed. Cir. 2001).  In the present case, the 
medical evidence of record does not reflect a diagnosis of an 
underlying disability which causes the complaints of chest 
pain.  

The Board acknowledges that the medical evidence shows that 
the veteran does have a current diagnosis of hypertension.  
There is no evidence of a diagnosis of hypertension in 
service.  The veteran has not submitted any medical evidence 
showing treatment or diagnosis of hypertension within one 
year after service separation.  There is no competent 
evidence of a manifestation of hypertension until 1999, many 
years after service separation in May 1971.  The veteran has 
not submitted any medical evidence relating the current 
hypertension to his period of service.  There is no competent 
evidence of record which associates the hypertension to 
service.  

The Board also acknowledges that the medical evidence shows 
that the veteran has findings of chronic scarring of the 
lungs and a mild restrictive pattern upon pulmonary function 
testing.  As noted above, there is no competent evidence of a 
lung disability or symptoms in service.  The veteran has not 
submitted any competent medical evidence relating these 
pulmonary findings to his period of service.  There is no 
competent evidence of record which associates these findings 
to service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for a chest disability to include 
chest pain and hypertension is not warranted, since there is 
no evidence of a relationship between the chest disability 
and service.  The Board concludes that the preponderance of 
the evidence of record is against the veteran's claim for 
service connection for a chest disability.  The claim is 
therefore denied


ORDER

Entitlement to service connection for a chest disability is 
denied. 



	                        
____________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



